Citation Nr: 0804755	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1956 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran appeared at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in June 2007.  A 
transcript is associated with the claims folder.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
right shoulder disability was denied by unappealed July 1982 
RO decision on the basis of there being no evidence of 
continuing symptomatology or a chronic shoulder condition; a 
petition to reopen was denied by the Board in an August 1998 
decision; both the 1982 RO decision and the 1998 Board 
decision are final.  

2.  Evidence received since the final decision of record 
relates specifically to unestablished facts necessary to 
substantiate the claim for service connection for a right 
shoulder disability; the additional evidence raises a 
reasonable possibility of substantiating the claim.  
  



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim to reopen a claim of entitlement to 
service connection for a right shoulder disability.  Thus, 
the Board finds that any errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this 
claim are harmless.



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. This 
presumption, however, is rebuttable by probative evidence to 
the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Analysis-New and Material Evidence

The veteran contends that new and material evidence exists so 
as to warrant a reopening of a claim for entitlement to 
service connection for a right shoulder disability.  The 
original claim for service connection was denied in a July 
1982 rating decision on the basis of an in-service injury to 
the right shoulder being deemed to be acute and transitory 
(there was no finding of any musculoskeletal deficiency upon 
separation from service).  The RO's assessment of the claim 
in the 1982 denial implied, that as there was no evidence of 
a disability with continuity of symptoms from service, a 
current chronic disability was not present.  As a claim for 
service connection requires, first and foremost, that a 
current chronic disability be present, the claim was denied.  
This decision was not appealed, and became final within a 
year of notification.  

The veteran has once before attempted to reopen his claim for 
service connection, and was denied by an August 1998 Board 
decision, which found that new and material evidence had not 
been submitted.  That decision is final.  

Regarding the current claim, the veteran has submitted 
numerous clinical records which document treatment for a 
right shoulder condition.  Specifically, there are private 
records covering recent years which show a continuing 
complaint of pain, with one record, dated in June 2002, 
stating that the veteran had complaints of right shoulder 
pain, which he dated back to his active service.  Also in 
June 2002, the veteran was afforded a radiographic imaging 
study of his right arm, and mild degenerative changes were 
noted.  Thus, there is now evidence of a documented diagnosis 
of a current right shoulder disability, and evidence of a 
continuity of symptomatology since his original in-service 
injury.

The evidence submitted in connection with this claim is new, 
in that it was not of record at the time of the initial 
denial.  Also, the evidence is material, in that the 
combination of a current diagnosis of arthritis along with a 
lengthy history of pain in the right shoulder (a symptom on 
which the veteran in competent to report, see Espiritu, 
supra) is relevant in establishing that the in-service 
shoulder injury could potentially not have been merely an 
acute and transitory episode, but rather, the initial impetus 
for a current chronic disability.  Thus, the new medical 
evidence relates to a previously unestablished fact that may 
potentially substantiate the underlying claim for service 
connection.  As such, the claim to reopen is granted.    


ORDER

New and material evidence has been received and the claim for 
entitlement to service connection for a right shoulder 
disability is reopened; to that extent only the claim is 
granted.  


REMAND

As the claim for entitlement to service connection for a 
right shoulder disability has been reopened, at issue is 
whether or not there is a relationship between a documented 
in-service injury to the right shoulder and the current 
diagnosis of arthritis with associated pain.  

The Board notes that at present, there is no medical opinion 
of record speaking to etiology of the veteran's right 
shoulder condition.  The service medical records do indicate 
an in-service injury to the right shoulder incurred while the 
veteran was wrestling with fellow service members (not 
misconduct).  Furthermore, there is a current diagnosis of 
arthritis, with some findings of loss of motion upon 
examination.  As the veteran has continually complained of 
pain in the right shoulder joint, there also appears to be 
evidence of a continuing symptomatology from service to the 
present.  In accordance with recent jurisprudential 
precedent, the Board determines that VA must provide an 
examination to ascertain if any current disability of the 
right shoulder, to include arthritis and/or limitation of 
motion, had an onset during active military service, to 
include the documented in-service injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any right shoulder 
disability that is currently present, to 
include arthritis and/or loss of motion.  
Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any disorder of the right shoulder, 
to include arthritis and/or loss of 
motion, began during service or is 
causally linked to any incident of 
service, to include the documented 
in-service injury.

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  Upon completion of the above-ordered 
medical examination, adjudicate the 
veteran's claim for entitlement to service 
connection for a right shoulder disability.  
If the benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


